         Case 8:19-cr-00061-JVS Document 134 Filed 03/31/20 Page 1 of 2 Page ID #:2333

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                       Date     March 31, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                     Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                 Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond      Attorneys for Defendants:     Present App. Ret.

Michael John Avenatti                              NOT    X            Dean Steward                       X             X



 Proceedings:        TELEPHONIC STATUS CONFERENCE RE DEFENDANT’S SECOND
                     FOR BOND
      Cause is called for hearing telephonically with counsel for the defendant and counsel for
the Government present. Defendant is not present, waiver of appearance on file. The Court finds
good cause to conduct the hearing telephonically in light of the pandemic. In order for the
defendant to be released on bond, the following conditions must be met:

       Mr Bromma and/or Mr Manheimer must be interviewed by Pretrial Services and Pretrial
shall submit a report as to suitability for a custodian under 3142(i)

       If the defendant were to be released, he would do the 14 day quarantine at MCC. Upon
release, if the conditions are all met, the defendant must be released to an officer of the court,
preferably one of his present counsel or another officer of the court as approved. That person
would escort him to the airport, fly with him to California, and deliver him to Mr. Bromma.

      The bond will be increased to $1,000,000, one-half of that in hard securities, hard assets,
preferably a US government bond equivalent or real estate.

        If released, conditions must be set to ensure that he has no access to any form of
telecommunications or wire. If he is released to Mr Bromma or Mr Manheimer, that person
needs to acknowledge the terms upon which the defendant is being released and acknowledge
that if he observes any violation he assumes the obligation to promptly advise the pretrial
services officer.

CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                      Page 1 of 2
         Case 8:19-cr-00061-JVS Document 134 Filed 03/31/20 Page 2 of 2 Page ID #:2334

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CRIMINAL MINUTES - GENERAL


         The above are in addition to the terms which the Court previously laid out in Docket No.
128.

       The Court finds that there are extraordinary circumstances here, and neither side need to
revisit that issue in any future court filing.



                                                                                         :   10

                                                        Initials of Deputy Clerk   lmb




CR-11 (10/08)                          CRIMINAL MINUTES - GENERAL                                 Page 2 of 2
